Citation Nr: 0514561	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-27 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin rash, claimed as 
the residual of exposure to herbicides.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


REMAND

The veteran served on active duty from April 1969 to March 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

The veteran contends that he has had a skin disability since 
returning from the Republic of Vietnam due to exposure to 
herbicides in service.  The record shows that the veteran 
served in Vietnam thus exposure to Agent Orange is presumed.  
The record also shows that he had been treated for a facial 
skin rash during service.  The veteran also has received 
treatment through VA for a facial skin rash.  The impression 
was probable contact dermatitis.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation VA must provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, 
service records show the veteran was treated from December 
1971 through February 1972 for a skin rash of the face.  He 
was given a profile for shaving, and treated with Fostex and 
Neosporin ointment.  It was recommended that he wash his face 
3 times daily with warm water.  VA medical records include 
continuing treatment and diagnoses of present facial skin 
disorders, without opinion as to etiology.  

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition or 
injury experienced in service, VA should seek a medical 
opinion as to whether the veteran's claimed current 
disability is in any way related to the condition or injury 
experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Moreover, the medical evidence is unclear as to the 
diagnosis for the veteran's skin problems.  Accordingly, an 
examination is required to obtain a medical opinion as to 
whether it is at least as likely as not that the veteran has 
a current skin disorder that began during his military 
service or is related to the skin problems he manifested 
during service or to exposure to herbicides in service.

The Board also notes that the veteran apparently had been 
awarded Social Security Administration (SSA) disability 
benefits from April 2003.  The claim's file contains a July 
2003 letter from SSA noting that the veteran became disabled 
in October 2002.  However the file does not appear to contain 
a copy of the SSA award determination or copies of the 
medical records used in making that determination.  The Court 
has held that where there is notice the veteran is receiving 
SSA disability benefits VA has a duty to acquire a copy of 
the decision granting such benefits and the supporting 
medical documents.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 372-3 (1992).  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for the 
following:  


1.  The RO should request from the SSA 
records pertinent to the veteran's award 
of Social Security disability benefits, 
including the medical records relied upon 
concerning that claim.

2.  The RO should schedule the veteran 
for a dermatological examination to 
determine the current nature and likely 
etiology of any skin disability found.  
The examiner should review the claims 
folder, and should note such review in 
the examination report.  The examiner 
should offer opinions as to Whether it is 
at least as likely as not (50 percent or 
more probability) that the veteran has a 
current skin disability which began 
during his military service or is related 
to any incident of such service, to 
include the skin problems he experienced 
during service or exposure to herbicides 
in service.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


